                                            Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 1 of 12




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    LOUIS J. AGUIRRE,                                      Case No. 4:17-cv-06898-YGR
                                                          Plaintiff,                           ORDER GRANTING MOTION FOR SUMMARY
                                   5
                                                                                               JUDGMENT
                                                    v.
                                   6

                                   7    CLARK E. DUCART, ET AL.,
                                                                                               Re: Dkt. No. 111
                                                          Defendants.
                                   8

                                   9

                                  10            Plaintiff Louis J. Aguirre brings this action against defendants Warden Clarke E. Ducart,

                                  11   and Lieutenants S. Burris and J. Frisk.1 Aguirre alleges claims for deprivation of constitutional

                                  12   rights in violation of 42 U.S.C. Section 1983, including for violations of the Fourteenth
Northern District of California
 United States District Court




                                  13   Amendment procedural due process clause and the Eighth Amendment conditions of confinement.

                                  14            Now before the Court is defendants’ motion for summary judgment. Having carefully

                                  15   reviewed the pleadings, the papers submitted on each motion, the parties’ oral arguments at the

                                  16   hearing held on January 12, 2021, and for the reasons set forth more fully below, the Court

                                  17   GRANTS defendants’ motion for summary judgment.

                                  18   I.       BACKGROUND2
                                  19            In general, the relevant facts of this matter are not in dispute unless otherwise noted.3 Thus:

                                  20

                                  21            1
                                                  Following the completion of the briefing on the motion for summary judgment, the
                                       parties filed a stipulation for voluntary dismissal dismissing with prejudice then defendants D.
                                  22
                                       Wilcox and D. Wells. (See Dkt. Nos. 123, 124.)
                                  23            2
                                                    Citations to the record are omitted to expedite the issuance of this Order.
                                  24            3
                                                 The parties have each filed evidentiary challenges. First, plaintiff moves to strike
                                  25   paragraph 19 of the Frisk declaration under the sham affidavit rule, as it purportedly contradicts
                                       his deposition testimony. Having reviewed the deposition testimony and the declaration, the
                                  26   request is DENIED.

                                  27           Second, defendants request that the Court disregard evidence from Aguirre because he
                                       failed to properly authenticate the deposition transcripts of Burris, Frisk and Ducart. Specifically,
                                  28   defendants highlight that none of the copies are signed or certified from the court reporter.
                                       Because the consideration of these transcripts have no bearing on the analysis in this Order, the
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 2 of 12




                                   1          On June 3, 2009, pursuant to a plea agreement with the District Attorney for the County of

                                   2   Ventura, Aguirre was convicted of violating Health and Safety Code §§ 11378 and 11370.1(g) and

                                   3   Penal Code § 12021(a)(1). On July 31, 2009, Aguirre was sentenced by the Superior Court of the

                                   4   State of California, County of Ventura, pursuant to the plea agreement, to a determinate term of

                                   5   imprisonment of 9 years under the law. In total, Aguirre was a former inmate in the custody of the

                                   6   California Department of Corrections and Rehabilitation (“CDCR”) from 2009 until 2016.

                                   7          Prison investigators from Wasco State Prison determined in 2009 that Aguirre was

                                   8   affiliated with the Mexican Mafia after their investigation revealed that Aguirre exchanged letters

                                   9   in 2008 to 2009 in coded language with known gang members in CDCR’s custody about gang

                                  10   politics and hierarchy. Under then-existing regulations, Aguirre received a six-year term of

                                  11   segregated confinement in CDCR’s Security Housing Unit (“SHU”).

                                  12          In September 2012, a correctional officer at California State Prison Corcoran witnessed
Northern District of California
 United States District Court




                                  13   Aguirre participate in a demonstration of support for the Mexican Mafia by withholding of dining

                                  14   trays, thereby delaying food for other inmates. After a hearing in which Aguirre was allowed to

                                  15   present evidence, prison officials convicted Aguirre of the disciplinary offense of promotion of

                                  16   gang activity.4

                                  17          Aguirre then mounted two challenges to this disciplinary conviction in habeas petitions he

                                  18   filed in both state and federal court. Aguirre first filed a petition in the Superior Court for the

                                  19   County of Kings and alleged that his conviction violated due process because it lacked evidentiary

                                  20   support. The Superior Court ultimately denied Aguirre’s habeas petition. Relying on

                                  21   Superintendent v. Hill, 472 U.S. 445 (1984), the Superior Court concluded that “the guilty verdict

                                  22

                                  23   request is DENIED AS MOOT. Although, at oral argument, the defense provided no indication that
                                       the depositions where not, in fact, authentic and plaintiff represented that he could now
                                  24   authenticate them, but they were filed prior to the time for review had expired.
                                              4
                                  25             Aguirre disputes the veracity of the evidence that was used to find that he was involved
                                       in gang activity. Specifically, with respect to the 2008 to 2009 correspondence (the identified four
                                  26   sources of correspondence), he disputes that he was writing in any coded language, and disputes
                                       he used a purported gang symbol as he contends that the symbol he drew was a paw print, and not
                                  27   the Mayan symbol for the number 13. With respect to the 2012 incident, Aguirre asserts in a
                                  28   declaration that he did not withhold any food trays, but that the tray was never collected from him.

                                                                                          2
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 3 of 12




                                   1   is supported by the testimony of Correctional Officer Galvan. He testified at the hearing that all

                                   2   the inmates listed (which included petitioner) withheld their food trays.” (Dkt. No. 111-11 at 40;

                                   3   see also id. at 41 (Court of Appeal denying petition for writ of habeas corpus), 42 (California

                                   4   Supreme Court denying petition for writ of habeas corpus).)

                                   5          Aguirre thereafter brought the same challenge in federal court. See Louis Juarez Aguirre v.

                                   6   Connie Gipson, 1:13-cv-1393-LJO-JLT (E.D. Cal. Oct. 30, 2015). Relying on the same standard

                                   7   outlined in Hill, 472 U.S. at 454, the United States District Court for the Eastern District of

                                   8   California denied Aguirre’s federal habeas petition and also concluded that Aguirre’s disciplinary

                                   9   conviction for promotion of gang activity met the “some evidence” standard. (Dkt. No. 111-11 at

                                  10   49-53 (magistrate judge report); see also id. at 111-11 at 55-57 (order adopting report).) In sum,

                                  11   both courts concluded that Aguirre received all the process he was due and specifically found that

                                  12   the disciplinary conviction was supported by some evidence.
Northern District of California
 United States District Court




                                  13          Aguirre transferred to Pelican Bay State Prison in 2014, and defendants Burris and Frisk

                                  14   conducted the six-year review of his involvement with the Mexican Mafia in April 2015. Under

                                  15   then-existing policies, Aguirre would only be removed from the SHU if there was no evidence that

                                  16   he engaged in gang behavior in the four years preceding his review. Burris reviewed Aguirre’s

                                  17   2012 disciplinary conviction for promotion of gang activity and provided Aguirre with notice that

                                  18   he intended to use that conviction as evidence of Aguirre’s continued activity with the Mexican

                                  19   Mafia. Burris also afforded Aguirre the opportunity to provide a written rebuttal. After collecting

                                  20   Aguirre’s rebuttal, Burris relied on Aguirre’s disciplinary conviction and determined that he was

                                  21   still an active associate of the Mexican Mafia. In total, Aguirre was provided with notice, an

                                  22   opportunity to be heard, and a decision based on evidence.

                                  23          Based on the above evidence that Aguirre remained an active associate of the Mexican

                                  24   Mafia, Warden Ducart, in his role as the chair of Pelican Bay’s Institutional Classification

                                  25   Committee (“ICC”), retained Aguirre in the SHU in July 2015. Aguirre was thereafter released

                                  26   from the SHU in March 2016, and was subsequently transferred to Folsom State Prison.

                                  27

                                  28
                                                                                         3
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 4 of 12




                                   1   II.    LEGAL STANDARD

                                   2          Summary judgment is appropriate when “there is no genuine dispute as to any material fact
                                   3   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party
                                   4   asserting that a fact cannot be or is genuinely disputed must support that assertion by . . . citing to
                                   5   particular parts of materials in the record, including depositions, documents, electronically stored
                                   6   information, affidavits, or declarations, stipulations . . . admissions, interrogatory answers, or other
                                   7   materials,” or by “showing that materials cited do not establish the absence or presence of a
                                   8   genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”
                                   9   Id. 56(c)(1)(A), (B). Thus, summary judgment is mandated “against a party who fails to make a
                                  10   showing sufficient to establish the existence of an element essential to that party’s case, and on
                                  11   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,
                                  12   322 (1986).
Northern District of California
 United States District Court




                                  13          A moving party defendant bears the burden of specifying the basis for the motion and the

                                  14   elements of the causes of action upon which the plaintiff will be unable to establish a genuine

                                  15   issue of material fact. Id. at 323. The burden then shifts to the plaintiff to establish the existence

                                  16   of a material fact that may affect the outcome of the case under the governing substantive law.

                                  17   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  18          In the summary judgment context, the court construes all disputed facts in the light most

                                  19   favorable to the non-moving party. Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004). If

                                  20   the plaintiff “produces direct evidence of a material fact, the court may not assess the credibility of

                                  21   this evidence nor weigh against it any conflicting evidence presented by” defendants. Mayes v.

                                  22   WinCo Holdings, Inc., 846 F.3d 1274, 1277 (9th Cir. 2017). “[C]redibility determinations, the

                                  23   weighing of the evidence, and the drawing of legitimate inferences from facts are jury functions,

                                  24   not those of a judge.” George v. Edholm, 752 F.3d 1206, 1214 (9th Cir. 2014) (alteration in

                                  25   original) (quotation omitted). Thus “where evidence is genuinely disputed on a particular issue—

                                  26   such as by conflicting testimony—that issue is inappropriate for resolution on summary

                                  27   judgment.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (internal quotation marks

                                  28   omitted).
                                                                                          4
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 5 of 12




                                   1   III.   ANALYSIS

                                   2          The Court first addresses the Eighth Amendment Claim, then defendants’ arguments that
                                   3   plaintiff’s theories are based on dismissed claims or outside the scope of the complaint, whether
                                   4   Aguirre’s claims are barred by the doctrine of collateral estoppel and finally the merits of
                                   5   Aguirre’s due process claim.
                                   6          A.         Eighth Amendment Claim
                                   7          Aguirre has filed a notice which indicates that he does not oppose summary judgment with

                                   8   respect to his Eighth Amendment conditions of confinement claim. (Dkt. No. 117.) Accordingly,

                                   9   the Court GRANTS summary judgment on the Eighth Amendment claim.

                                  10          B.         Arguments Based on Dismissed Claims or Outside the Scope of the Complaint
                                  11          Defendants first contend that Aguirre has improperly raised claims that have otherwise

                                  12   been dismissed by the Court in earlier orders, namely an over-detention claim. “Under the law of
Northern District of California
 United States District Court




                                  13   the case doctrine, a court is generally precluded from reconsidering an issue that has already been

                                  14   decided by the same court, or a higher court in the identical case.” United States v. Alexander, 106

                                  15   F.3d 874, 876 (9th Cir.1997) (internal quotation marks omitted). The Court agrees.

                                  16          Here, defendants previously moved to dismiss the over-detention claim as a violation of

                                  17   the favorable termination rule under Heck v. Humphrey, 512 U.S. 477 (1994) because the claim

                                  18   challenged the lawfulness of his confinement. The Court had agreed with defendants, and gave

                                  19   Aguirre the opportunity to amend this part of his due process claim.5 Aguirre did not plead

                                  20   additional facts to cure this deficiency, and the Court dismissed this claim with prejudice. (Dkt.

                                  21   No. 64 at 6-8.)

                                  22          Accordingly, to the extent that Aguirre is indeed resurrecting an over-detention claim, the

                                  23   Court agrees that this claim has been dismissed by the Court, including, specifically, where

                                  24   Aguirre mentions that he was delayed a review and delayed good time credits, and where those

                                  25

                                  26          5
                                                 “[T]o the extent that he can show the duration of his sentence has already been
                                  27   invalidated or that despite the one-year delay in filing his initial complaint in the instant action, he
                                       diligently sought relief for his claim that defendants failed to timely conduct his inactive/active
                                  28   gang status review.” (Dkt. No. 47 at 9-10.)

                                                                                          5
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 6 of 12




                                   1   delays impact his detention length.

                                   2          Defendants also challenge two of Aguirre’s arguments made in the opposition as being

                                   3   outside of the operative Second Amended Complaint: (1) that Aguirre was denied “meaningful

                                   4   periodic review” and (2) that the delay in the six-year review delayed the Ashker review. See

                                   5   Ashker v. Newsom, 4:09-cv-05796-CW (N.D. Cal.).

                                   6          In general, new factual allegations and claims should not be raised for the first time in an

                                   7   opposition to summary judgment. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968-69

                                   8   (9th Cir. 2006). This rule reinforces Federal Rule of Civil Procedure 8(a)(2)’s requirement that

                                   9   the complaint “give the defendant fair notice of what the Plaintiff’s claim is and the grounds upon

                                  10   which it rests.” Id. at 968.

                                  11          First, with respect to the “meaningful periodic review,” the Court agrees that Aguirre has

                                  12   not properly pled such a claim. The complaint is primarily premised on violations of his due
Northern District of California
 United States District Court




                                  13   process claim on the lack of evidence to support Aguirre’s revalidation as a gang associate. (Dkt.

                                  14   No. 51, ¶¶ 122-124; 218-220.) The Court recognizes that there are also more general allegations

                                  15   that discuss defects with the process generally. (Id., ¶ 220 (“Defendants, acting under the color of

                                  16   state law, developed, adopted, prescribed, enforced or implemented policies and procedures,

                                  17   choosing to approve and ratify Plaintiff’s re-validation in disregard of Plaintiff’s rights knowing

                                  18   the consequences of Plaintiff’s revalidation would be continued placement in SHU and loss of

                                  19   good time / work credits in violation of Plaintiff’s substantive due process rights under the

                                  20   Fourteenth Amendment.”).) However, none of these paragraphs and nowhere in the complaint

                                  21   does Aguirre otherwise specifically raise the lack of “meaningful periodic review” (emphasis

                                  22   supplied). Thus, under Pickern, the Court disregards Aguirre’s arguments as to a lack of

                                  23   “meaningful periodic review” as it is impermissibly raised and outside the scope of the operative

                                  24   complaint.

                                  25          Second, with respect to any injury with respect to a delay in the Ashker review, Aguirre

                                  26   has simply not pled or tied any injury or claim to Ashker. Aguirre does mention Ashker a few

                                  27   times in the complaint. (See id., ¶¶ 77, 78, 184, 185, 197.) However, nowhere does Aguirre claim

                                  28   that the delay in reviewing his active and inactive status delayed any Ashker review, and no claim
                                                                                         6
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 7 of 12




                                   1   appears to be based on Ashker. Thus, the Court finds that this too is outside the scope of the

                                   2   operative complaint.

                                   3          C.      Collateral Estoppel
                                   4          Defendants preliminarily assert that Aguirre’s due process claims are barred by the

                                   5   doctrine of collateral estoppel.

                                   6          Standard. In general, the federal Full Faith and Credit Statute, 28 U.S.C. § 1738, requires

                                   7   that a federal court “give to a state-court judgment the same preclusive effect as would be given

                                   8   that judgment under the law of the State in which the judgment was rendered.” Migra v. Warren

                                   9   City School Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). The Ninth Circuit has given state habeas

                                  10   proceedings preclusive effects in subsequent section 1983 actions where the habeas court

                                  11   “afforded a full and fair opportunity for the issue to be heard and determined under federal

                                  12   standards.” Silverton v Department of the Treasury, 644 F.2d 1341, 1347 (9th Cir. 1981). Under
Northern District of California
 United States District Court




                                  13   California law, collateral estoppel, or issue preclusion, “prohibits the relitigation of issues argued

                                  14   and decided in a previous case, even if the second suit raises different causes of action.” DKN

                                  15   Holdings LLC v. Faerber, 61 Cal. 4th 813, 824 (2015). Under California law, collateral estoppel

                                  16   is established when, (1) after final adjudication (2) of an identical issue (3) actually litigated and

                                  17   necessarily decided in the first suit and (4) asserted against one who was a party in the first suit or

                                  18   one in privity. Id. at 825. The federal standard requires that the same elements be established.

                                  19   See Hydranautics v. FilmTec Corp., 204 F.3d 808, 885 (9th Cir. 2000).

                                  20          1. Final Adjudication. Here, there were two litigations in state and federal courts that were

                                  21   undisputedly concluded with a final adjudication. Thus, this element is satisfied.

                                  22          2. Identical Issues and 3. Litigated and Decided in the First Action. In this action, Aguirre

                                  23   alleges that Frisk and Burris violated the “some evidence” standard set forth in Hill, 472 U.S. 455,

                                  24   when they used the 2012 disciplinary violation to find that Aguirre was an active Mexican Mafia

                                  25   affiliate in their 2015 revalidation determination. (See Dkt. No. 51, ¶¶ 123-123.1.) Two previous

                                  26   courts have found that the same disciplinary violations (including both the correspondence in 2008

                                  27   to 2009 and the 2012 dining tray incident) met the “some evidence” standard.

                                  28          First, in denying Aguirre’s state-court habeas petition, the Superior Court of Kings County,
                                                                                          7
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 8 of 12




                                   1   California, citing Hill, concluded “the guilty verdict is supported by the testimony of Officer

                                   2   Galvan. He testified at the hearing that all inmates listed (which included petitioner) withheld their

                                   3   food trays.” (Dkt. No. 111-11 at 40.)

                                   4          Second, Aguirre thereafter brought this same challenge in federal court. (Id. at 44.) Again,

                                   5   relying on the same due process standards of advanced notice, an opportunity to be heard, and a

                                   6   decision supported by some evidence, the district court concluded that “some evidence was

                                   7   presented supporting the contention that [Aguirre] participated in activities that promoted the

                                   8   Mexican Mafia and Southern Hispanics prison gangs.” (Id. at 51; see also id. at 55-57.)

                                   9          Thus, these issues are identical and were both litigated and decided in both prior actions.

                                  10          4. Identical Parties or Those in Privity “A person technically not a party to the prior action

                                  11   may be bound by the prior decision if that person’s interests are so similar to a party’s that the

                                  12   party was the person’s virtual representative in the prior action.” Morris v. Lewis, No. C-10-5640-
Northern District of California
 United States District Court




                                  13   CRB-PR, 2012 WL 1549535, at *2 (N.D. Cal. Apr. 30, 2012) (citing Trevino v. Gates, 99 F.3d

                                  14   911, 923 (9th Cir. 1996)).

                                  15          In Aguirre’s habeas petition, he named the then-warden of Corcoran (the jail in which he

                                  16   was located in), and here, he names the two investigators responsible for investigating his prior

                                  17   gang activity and revalidating the 2015 SHU status. These parties stand in privity with one

                                  18   another because, as in Morris, these parties have a “common interest and obligation” in

                                  19   “appropriate housing of dangerous inmates.” Id. Thus, the privity requirement is satisfied here.6

                                  20          Accordingly, because the elements above are satisfied, the Court finds that Aguirre’s due

                                  21   process claims are barred by the doctrine of collateral estoppel. Thus, the Court GRANTS

                                  22

                                  23          6
                                                 Aguirre’s only response to the doctrine of collateral estoppel, other than to argue its
                                  24   irrelevance, is to invoke the void for vagueness doctrine. See United States v. Davis, 139 S.Ct.
                                       2319 (2019). Specifically, Aguirre argues that the Security Threat Group (“STG”) Disciplinary
                                  25   Matrix was unused by Frisk and Burris, and that they instead relied upon a statute, 15 CCR §
                                       3023(a) (2012), which Aguirre contends is vague and therefore void. Aguirre does not persuade,
                                  26   where he does not connect the relevance of the void for vagueness doctrine to the doctrine of
                                       collateral estoppel. Further, Aguirre does not grapple with the above elements, or dispute that the
                                  27   same “some evidence” standard applies. The record is also clear that, even using the STG
                                       Disciplinary Matrix, its requirement of severe impact was satisfied where operations at the prison
                                  28   were delayed by approximately two hours due to the 2012 incident.

                                                                                         8
                                         Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 9 of 12




                                   1   summary judgment on the due process claim in favor of defendants on this ground.

                                   2          D.      Merits of the Due Process Claim
                                   3          Defendants alternatively move for summary judgment on the Fourteenth Amendment
                                   4   claim on the basis that (1) Aguirre was provided the appropriate due process and (2) that standard
                                   5   for detaining him in SHU (i.e. the “some evidence” standard) were satisfied.
                                   6                  1.      Standard
                                   7          As an initial matter, Aguirre in his opposition contends that there is heightened due process

                                   8   protections where he was prevented from earning good time credit as a result of being placed

                                   9   within SHU. Specifically, Aguirre points out that it is undisputed that his retention in the SHU

                                  10   prevented his eligibility for good-time credit. Aguirre avers that this constituted an imposition of

                                  11   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life,”

                                  12   Sandin v. Conner, 515 U.S. 472, 484 (1995), and that his retention in SHU was not merely
Northern District of California
 United States District Court




                                  13   administrative, but was disciplinary in nature, requiring the heightened procedures set forth in

                                  14   Wolff v. McDonnell, 418 U.S. 539, 558-59 (1974).

                                  15          Aguirre does not persuade. Wolff’s heightened due process requirements only apply when

                                  16   the state revokes credits already earned as a result of a conviction for serious misconduct. Wolff,

                                  17   418 U.S. at 558-59. In other words, Wolff equated the loss of one’s earned good-time credit to a

                                  18   deprivation of one’s property, the revocation of a license, or the taking of government-created

                                  19   jobs, absent cause for termination. Id. at 557-58. The common thread of Wolff among these

                                  20   illustrative examples demonstrates that formal adversarial procedures adhere to the taking of

                                  21   something that has already been earned. Id.

                                  22          This is so because “[t]here is a crucial distinction between being deprived of a liberty one

                                  23   has, and being denied a conditional liberty that one desires.” Greenholtz v. Inmates of Nebraska

                                  24   Penal & Corr. Complex, 442 U.S. 1, 9 (1979). In Greenholtz, an inmate’s expectation of parole

                                  25   did not require formal, adversarial procedures; rather, notice and an opportunity to be heard

                                  26   satisfied due process. Id. at 16-17.

                                  27          In sum, Aguirre conflates the loss of credits earned with the potential to earn future credits.

                                  28   Courts both inside and outside the Ninth Circuit that have analyzed similar claims under Wolff
                                                                                         9
                                        Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 10 of 12




                                   1   have concluded that the inmate’s expectation of earning future good time credits does not

                                   2   implicate a protected liberty interest sufficient to require formal adversarial proceedings. See

                                   3   Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (holding that validated member of the Aryan

                                   4   Brotherhood confined to disciplinary segregation had no liberty interest in ability to earn future

                                   5   good-time credits); Abed v. Armstrong, 209 F.3d 63, 65-66 (2nd Cir. 2000) (where state prison

                                   6   directive prohibited validated gang members from earning good time credits, inmate found to be a

                                   7   gang member and classified as “Security Risk Group Safety Threat Member” had no liberty

                                   8   interest in expectation of earning future credits); Ashby v. Lehman, 307 F. App’x. 48, 49 (9th Cir.

                                   9   Jan 6, 2009) (“Ashby lacks a constitutionally protected liberty interest in earning early release

                                  10   time credits, and he was therefore not entitled to the protections of due process.”); Cochran v.

                                  11   Diaz, No. 1:13-CV-00551 AWI, 2013 WL 3991991, at *2 (E.D. Cal. Aug. 2, 2013) (applying

                                  12   Luken and concluding that an inmate has no liberty interest in the opportunity to earn future good
Northern District of California
 United States District Court




                                  13   time credits); Hill v. Swarthout, No. 2:15-CV-2012 AC P, 2017 WL 431359, at *3 (E.D. Cal. Jan.

                                  14   31, 2017) (citing Ashby, Luken, and Abed, and dismissing inmate’s due process challenge to his

                                  15   confinement in SHU because there was no liberty interest in the opportunity to earn good-time

                                  16   credits); Aung v. Beard, No. SACV 14-909-AJW, 2014 WL 7185336, at *2 (C.D. Cal. Dec. 15,

                                  17   2014) (“No Supreme Court authority has extended Wolff' s due process protections to a prisoner's

                                  18   interest in unearned, potential future credits or in accruing credits at a specific rate.”).

                                  19             Thus, the correct standard in this situation relies upon the Ninth Circuit’s long-established

                                  20   precedent: that assignment of gang members to the Security Housing Unit only requires “some

                                  21   notice of the charges against him” and an opportunity to be heard. Bruce v. Ylst, 351 F.3d 1283,

                                  22   1287 (9th Cir. 2003). This is because “California’s policy of assigning suspected gang affiliates to

                                  23   the Security Housing Unit is a not a disciplinary measure, but an administrative strategy designed

                                  24   to preserve order in the prison and protect the safety of all inmates.” See Munoz v. Rowland, 104

                                  25   F.3d 1096, 1098 (9th Cir. 1997).7

                                  26

                                  27         7
                                               Aguirre contends that the 2010 revisions to the penal code, section 2933.6, has some
                                       impact on the correct due process standard to use. But Aguirre does not elaborate why these
                                  28
                                       revisions would lead to any impact on the analysis, where no Court has ever found an interest in
                                                                                       10
                                        Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 11 of 12




                                   1                  2.     Analysis
                                   2          Under this standard articulated above, the Court concludes that Aguirre properly received
                                   3   notice and opportunity to be heard, and applied the correct “some evidence” standard in reaching
                                   4   its final determination. See, e.g., Castro v. Terhune, 712 F.3d 1304, 1314 n.4 (9th Cir. 2013) (due
                                   5   process also requires a decision based on some evidence). “‘Some evidence’ review requires [the
                                   6   Court] to ask only ‘whether there is any evidence in the record that could support the conclusion.’”
                                   7   Id. (emphasis in original) (citing Bruce, 351 F.3d at 1287). Courts applying this standard “do not
                                   8   examine the entire record, independently assess witness credibility, or reweigh the evidence.’” Id.
                                   9   (citing Bruce, 351 F.3d at 1287.) “Evidence only must bear ‘some indicia of reliability’ to be
                                  10   considered ‘some evidence.’” Id. (citing Toussaint v. McCarthy, 926 F.2d 800, 803 (9th Cir.
                                  11   1990)). “Moreover, evidence may qualify as ‘some evidence,’ even if it does not ‘logically
                                  12
Northern District of California
 United States District Court




                                  13   the future expectation of unearned good behavior credits.
                                  14
                                            The 2009 version of section 2933.6(a), in effect when Aguirre was sentenced, states:
                                  15
                                                      Notwithstanding any other law, a person who is placed in a Security
                                  16                  Housing Unit or an Administrative Segregation Unit for misconduct
                                                      described in subdivision (b) is ineligible to earn work credits or
                                  17                  good behavior credits during the time he or she is in the Security
                                                      Housing Unit or the Administrative Segregation Unit for that
                                  18                  misconduct.
                                  19
                                              Section 2933.6(a) was revised, effective January 25, 2010 to read:
                                  20
                                                      Notwithstanding any other law, a person who is placed in a Security
                                  21                  Housing Unit, Psychiatric Services Unit, Behavioral Management
                                                      Unit, or an Administrative Segregation Unit for misconduct
                                  22                  described in subdivision (b) or upon validation as a prison gang
                                                      member or associate is ineligible to earn credits pursuant to Section
                                  23
                                                      2933 or 2933.05 during the time he or she is in the Security Housing
                                  24                  Unit, Psychiatric Services Unit, Behavioral Management Unit, or the
                                                      Administrative Segregation Unit for that misconduct.
                                  25
                                              Aguirre argues that the weight of prior Ninth Circuit authority is inapplicable after the
                                  26   2010 revisions, and that there is heightened due process afforded to him under these revisions and
                                       the STG Disciplinary Matrix. Again, Aguirre provides no authority for his positions on these
                                  27   grounds. The Court is otherwise bound to Ninth Circuit rulings; to the extent Aguirre takes issue
                                  28   with the reasoning in these cases, it is a matter more appropriately taken before the circuit.

                                                                                       11
                                        Case 4:17-cv-06898-YGR Document 131 Filed 01/21/21 Page 12 of 12




                                   1   preclude [] any conclusion but the one reached.’” Id. (citing Hill, 472 U.S. at 457).
                                   2          Here, record evidence supports summary judgment on the Fourteenth Amendment Due

                                   3   Process Claim:

                                   4                 It is undisputed that Aguirre was provided notice and an opportunity to be heard.

                                   5                 Aguirre agrees that he began earning good time credit once released from SHU.

                                   6                 Although now disputing his prior involvement, Aguirre does not dispute the actual

                                   7                  record that was developed during the prior incidents.

                                   8                 Aguirre does not dispute that the 2012 incident delayed prison operations for two

                                   9                  hours.

                                  10                 As both the state and federal courts deciding Aguirre’s habeas petitions concluded,

                                  11                  Aguirre’s rules-violation met this minimally stringent standard because an officer

                                  12                  testified that Aguirre withheld his meal tray. Both of these courts found that there
Northern District of California
 United States District Court




                                  13                  was some evidence in support of the decision to hold Aguirre in SHU.

                                  14          Thus, the Court concludes that the undisputed record shows that Aguirre received notice

                                  15   and opportunity to be heard, and that there was some evidence in support of the prison official’s

                                  16   decisions. Accordingly, the Court alternatively GRANTS summary judgment on the due process

                                  17   claim in favor of defendants on this ground.8

                                  18   IV.    CONCLUSION
                                  19          For the foregoing reasons, the Court GRANTS defendants’ motion for summary judgment.

                                  20   The Clerk of the Court is directed to enter judgment in favor of defendants and close this case.

                                  21          This Order terminates Docket Number 111.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 21, 2021

                                  24
                                                                                                       YVONNE GONZALEZ ROGERS
                                  25                                                                  UNITED STATES DISTRICT JUDGE
                                  26
                                              8
                                  27             The Court need not reach the issue of qualified immunity where it finds no constitutional
                                       violation under the first prong of the qualified immunity analysis. See Saucier v. Katz, 533 U.S.
                                  28   194, 201 (2001) (negative answer to either inquiry ends the analysis).

                                                                                        12
